Per Curiam:
The judgment and order appealed from should be reversed and a new trial ordered, with costs to appellant to abide the event, on the ground that the counsel for the plaintiff asked a witness on the stand: “ Are you connected with this insurance company that is in this case?” That question having been asked, counsel for the defendant moved to withdraw a j uror and to have a mistrial declared, on the ground that it was sought to prejudice the rights of the defendant to a fair and impartial *889trial. (See Akin v. Lee, 206 N. Y. 20.) Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Judgment and order-reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.